On the Court’s own motion, it is ordered that its decision and order dated September 15, 2003 (308 AD2d 496 [2003]), in the above-captioned case, erroneously entitled People v Qi Zhong Lin, is recalled and vacated, and the following decision and order is substituted therefor: Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 6, 1999 (People v Qiang Zheng, 267 AD2d 257 [1999]), affirming a judgment of the Supreme Court, Queens County, rendered March 11, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Altman, J.P., Smith, S. Miller and Schmidt, JJ., concur.